DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-7		Pending
Prior Art References:
Park			US 9,322,422 B2
Chao			UAPAP 2018/0209466 A1

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 9,322,422 B2).

Regarding claim 1, Park discloses a self-drilling screw structure (abstract), comprising: 
a screw head (104); and 
a screw rod (100) extending outwardly from the screw head (104), the screw rod (100) formed with a drill bit section (111) at one end opposite to the screw head (104), a 
wherein each first chip flute (see illustration 1a below) and the second chip flute (see illustration 1a below) form a connection (112a, 112b) at a joint between the drill bit section (111) and the drill tail section (112).


    PNG
    media_image1.png
    464
    704
    media_image1.png
    Greyscale

Regarding claim 5, Park discloses the self-drilling screw structure as claimed in claim 1, wherein the at least one first chip flute (see illustration 1a in claim 1), the at least one second chip flute (see illustration 1a in claim 1) and the screw thread (113) extend helically in a same direction (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 9,322,422 B2).

Regarding claim 2, Park discloses the self-drilling screw structure as claimed in claim 1, except for wherein a first chip flute width of each first chip flute is less than or equal to a second chip flute width of each second chip flute, and the first chip flute width is greater than or equal to one-half of a diameter of the screw rod (100).
	However, it would have been an obvious matter of design choice wherein a first chip flute width of each first chip flute is less than or equal to a second chip flute width of each second chip flute, and the first chip flute width is greater than or equal to one-half of a diameter of the screw rod, as Applicant has not disclosed that it solves any stated 

Regarding claim 3, Park discloses the self-drilling screw structure as claimed in claim 2, except for wherein the second chip flute width of each second chip flute is tapered off toward the screw thread section (113).
	However, it would have been an obvious matter of design choice wherein the second chip flute width of each second chip flute is tapered off toward the screw thread section, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Park.

Regarding claim 4, Park discloses the self-drilling screw structure as claimed in claim 3, except for wherein a difference between the second chip flute width of each second chip flute adjacent to the drill bit section (111) and the second chip flute width of each second chip flute adjacent to the screw thread section (113) is within 0.5 mm.
	However, it would have been an obvious matter of design choice wherein a difference between the second chip flute width of each second chip flute adjacent to the drill bit section and the second chip flute width of each second chip flute adjacent to the screw thread section is within 0.5 mm, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Park.

Regarding claim 6, Park discloses the self-drilling screw structure as claimed in claim 2, except for wherein a first ridge is formed between two first chip flutes, a second ridge is formed between two second chip flutes, the second ridge has a second ridge width, and the second ridge width is smaller than the second chip flute width and greater than zero.
	However, it would have been an obvious matter of design choice wherein a first ridge is formed between two first chip flutes, a second ridge is formed between two second chip flutes, the second ridge has a second ridge width, and the second ridge width is smaller than the second chip flute width and greater than zero, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Park.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 9,322,422 B2) in view of Chao (USPAP 2018/0209466 A1).

Regarding claim 7, Park discloses the self-drilling screw structure as claimed in claim 1, except for wherein the screw thread (113) of the screw thread section (113) is formed with a plurality of chip discharge grooves arranged helically.
	Examiner notes that Park does not explicitly disclose wherein the screw thread of the screw thread section is formed with a plurality of chip discharge grooves arranged helically. However, Chao teaches wherein the screw thread (23) of the screw thread section (fig. 2) is formed with a plurality of chip discharge grooves (26) arranged Therefore, it would have been obvious to one of ordinary skill in the art to modify Park wherein the screw thread of the screw thread section is formed with a plurality of chip discharge grooves arranged helically as taught by Chao to provide a means for removing the excess chips.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd